EXAMINER'S AMENDMENT

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the applicants’ amendment filed on 09/27/2021.
	Claims 1, 7-8, 14, 16-17 and 19 have been amended.  Claims 5-6, 18 and 20 have been canceled.  Accordingly, claims 1-4, 7-17 and 19 are pending in this application.
	Applicant's cooperation in correcting the informalities in the drawing and specification are appreciated.  All of the objections to the specification have been overcome.  

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
- Claim 1: page 2, line 3, “wherein the recess” has been changed to -- wherein a recess--.
The amendment to claim 1 has been entered to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph as lacking of antecedent basis for this limitation in the claim. Accordingly, the Examiner has entered an identical Examiner’s Amendment to move this case forward.

Drawings
The drawings were received on 09/27/2021.  These drawings are approved.

Allowable Subject Matter
3.	The applicants’ amendments filed on 09/27/2021 have overcome the previously applied combination of prior art. An updated search was subsequently performed by the examiner, and it was determined that no other prior art reference or combination of references successfully disclose the applicants’ invention, as now claimed. Accordingly, in view of the deficiencies of the prior art, the applicants’ invention is hereby found to be novel and non-obvious; therefore, claims 1-4, 7-17 and 19 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
- Regarding claim 1: As pointed out by the applicants’ amendment (see amendment to the Claims section, pages  6-7) and the applicants’ argument (see Remarks section, page 14),  the prior art fails to disclose or render obvious the claimed combination including the limitation directed to the wherein a surface contact region is provided on at least one of the outer circumferential surface of the roller or the inner circumferential surface of the cylinder 6Serial No. 16/598,098Docket No. P-1624 Reply to Office Action of and is maintained within a preset section that extends in a circumferential direction between the cylinder and the roller and includes the contact point, and wherein a recess is formed on the inner circumferential surface of the cylinder as a recessed dimple, and wherein the recess is formed so that a circumferential linear length from an end of the recess to an end of the surface contact region in a rotation direction of the roller is equal to or greater than a lateral thickness of the vane.
- Regarding claim 14: As pointed out by the applicants’ amendment (see amendment to the Claims section, pages  6-7) and the applicants’ argument (see Remarks section, page 14),  the prior . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA TRIEU whose telephone number is (571)272-4868.  The examiner can normally be reached on Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/TT/							/Theresa Trieu/                                                                                    Primary Examiner, Art Unit 3746